DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-13, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 18, 19, 25 of U.S. Patent No. 10298279. Although the claims at issue are not identical, they are not patentably distinct from each other because all subject matter of the claims are fully disclosed by corresponding patented claims. Application claim 1 corresponds to patented claim 1. Application claim 2 corresponds to patented claim 1. Application claim 7 corresponds to patented claim 18. Application claim 8 corresponds to patented claim 1. Application claim 9 corresponds to patented claim 10. Application claim 10 corresponds to patented claim 11. Application claim 11 corresponds to patented claims 7-9. Application claim 12 corresponds to patented claim 19. Application claim 18 corresponds to patented claim 25. Application claim 20 corresponds to patented claim 19. 

Claims 3-6, 14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10298279 in further view of Abdelmonem (US 20150318946 A1).
Regarding claims 3-6, patented claim 15 further discloses a signal profile based on the uplink information being generated from a PRB in a SIB, but fails to disclose 1) the signal profile comprising an energy profile, spectral profile or combination thereof, 2) analyzing the plurality of measurements to detect a signal interferer and 3) wherein the analyzing comprises performing time domain analysis of the plurality of measurements, performing frequency domain analysis of the plurality of measurements, or a combination thereof.
However Abdelmonem discloses 1) the signal profile comprising an energy profile, spectral profile or combination thereof (paragraph 76 spectral information relating to the interferers), 2) analyzing the plurality of measurements to detect a signal interferer and (paragraph 76 spectral profiles of each interferer that can be used) 3) wherein the analyzing comprises performing time domain analysis of the plurality of measurements, performing frequency domain analysis of the plurality of measurements, or a combination thereof (paragraph 76). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claims by using a spectral profile of interferers as analyzed by a frequency domain analysis to detect signal 

Claims 14-17 and 19 are rejected for the same reason as above. The device/CRM trees of the patent don’t have claims corresponding to patented claim 15, but claim 15 does mention a system implemented through a processor. Processor-based systems inherently have memory storing instructions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closest art Abdelmonem (US 20150318946 A1) discloses combatting interferences based on adaptive ICI thresholds, but fails to disclose the thresholds dynamically determined using a running average of power levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687